 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Anthony Buonarigo,                                 No. CV-19-08037-PCT-JAT
10                  Plaintiff,                          ORDER
11   v.
12   BJ's Tavern LLC,
13                  Defendant.
14
15          Plaintiff filed a four-count amended complaint. (Doc. 13). Defendant moved to
16   dismiss one count of the amended complaint. (Doc. 14). Plaintiff responded and opposed
17   dismissal of the count at issue, but included the alternative argument of, “Alternatively, if
18   the Court disagrees, Plaintiff requests leave to amend to his complaint to allege additional
19   facts necessary to support a claim for abuse of process.” (Doc. 20 at 1 n.1). Plaintiff also
20   attached as an exhibit a proposed second amended complaint. Defendant then replied and
21   argued that Plaintiff’s response mischaracterizes his own allegations from his amended
22   complaint (Doc. 23 at 1-5). Defendant then suggests that this Court should limit its
23   consideration to only those facts in the first amended complaint. (Doc. 23 at 5).
24          Local Rule Civil 12.1(c) states, “No motion to dismiss for failure to state a claim or
25   counterclaim, pursuant to Federal Rule of Civil Procedure 12(b)(6), … will be considered
26   or decided unless the moving party includes a certification that, before filing the motion,
27   the movant notified the opposing party of the issues asserted in the motion and the parties
28   were unable to agree that the pleading was curable in any part by a permissible amendment
 1   offered by the pleading party.” Here, the motion (Doc. 14 at 6) states that counsel have
 2   spoken to each other, but it does not state that they discussed an amendment and it does
 3   not contain the required certification. The foregoing recitation of the parties’ quibbling
 4   about what facts are actually alleged in the amended complaint, and whether Plaintiff could
 5   cure by amendment, is the very reason the local rule exists.
 6          Thus, because the motion fails to comply with the Local Rules,
 7          IT IS ORDERED that the motion to dismiss (Doc. 14) is denied without prejudice.
 8          IT IS FURTHER ORDERED that Plaintiff is granted leave to file a second
 9   amended complaint by July 15, 2019. Plaintiff should assume this will be his last
10   opportunity to amend and should include any and all allegations he wishes to make in this
11   second amended complaint.1 If Plaintiff files a second amended complaint, the answer or
12   other response to the second amended complaint is due by August 2, 2019. If Plaintiff fails
13   to file a second amended complaint, Defendant shall answer or otherwise respond to the
14   first amended complaint by July 19, 2019.
15          Dated this 27th day of June, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28   1
       Plaintiff is not limited to filing the proposed second amended complaint attached to his
     response.

                                                 -2-
